Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 50 discloses “The method of claim 49” it was changed to recite “The method of claim 44”.  

Claim 65, Ln.6 discloses “a transmission time interval, TTI, selectively”, it was changes to recite “the transmission time interval, TTI, selectively”.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 04/27/2021, with respect to 44, 56, 60, and 61 have been fully considered and are persuasive.  The Rejection35 U.S.C. 103 as being unpatentable over US 20200236666-A1 to Yu in view of US-20020052215-A1 to Conti of claims 44, 56, 60, and 61 has been withdrawn. 

Reasons for Allowance
Claims 44, 56, 60, and 61 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 44: the main reason for allowance of the claims under discussion is the inclusion of “wherein at least one of the SA and the control feedback, and the data and the control feedback are transmitted in the same transmission time interval (TTI)”.  The prior art of reference taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious the limitation above.  The closest prior art US-20190215817-A1 to Chae, Hyukjin et al. P. 94 discloses Scheduling Assignments and data but not the control feedback as defined in the specification of the disclosed invention that allows for support of efficient unicast retransmission in the sidelink radio communication.  Claims 57 and 65 had already been identified as allowable subject matter.  Claims 56, 60, and 61 follow the same treatment as of claim 44.

Claims 45, 50-51, 53, 57, 59, 64-73 are allowed as they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892: US-20190215817-A1 to Chae et Al. P. 94-96 discloses D2D communication of SA, Data, Control multiplexed on sidelink channels, and US-20200296557-A1 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476